Title: From William Smith Shaw to John Quincy Adams, 19 October 1815
From: Shaw, William Smith
To: Adams, John Quincy


				
					May it please your Excellency,
					Thursday Morning 19th. Octr. 1815 68 Chancery Lane—
				
				Actions of little import, can demonstrate the Man of Magnanimity. I exult Sir, as an American Citizen, and it is with Pride, pleasure, & honorable Ambition, that I announce, the fact to have been demonstrated, in your Excellencys deportment in a late Transaction. Permit me Sir to make my acknowledgments with Sentiments, and in a manner, far above ordinary respect, and to assure Your Excellency that my interest in the Welfare, Comfort & Happiness of yourself & your Family will be sincere & shall be manifested on every Occasion. In the conclusion I was wounded in pressing for more than was consistant—there was no intention to lead into Error; the object wasmerely, to satisfy my Friend, that I had sedulously, & earnestly, done All, that was in my power to do, on the Occasion, I pray Sir, that this may be the only impression, that the Application will admit of. Intending to leave Town for Lpool to Morrow, or Saturday, & having Arrangements to make, I offer my Apology to your Excellency for not dining with you this day, with a perfect sense of your Excellencys politeness, & obliging kindness, & a solicitude for the Stealth of yourself & Family. Wishing you a safe & happy return to your own Country / I Am with great Regard & Respect / Your Excellency’s hble Servt
				
					W. Shaw
				
				
			